PER CURIAM.
In our former opinion (75 N. Y. Supp. 285) we intended to afford to the relator only such relief in these proceedings as was authorized by the decision in Feeney’s Case, 23 App. Div. 201, 48 N. Y. Supp. 866, affirmed 156 N. Y. 36, 50 N. E. 425, and by section 114 of the Election Law (Laws 1896, c. 909). But the learned special term was excusably misled by our use of the word “recanvass,” which was not intended to sanction a second canvass of the same character as that required at the close of the election. We intended only *598.to hold that, when the proceedings included the proper parties, the special term, upon the papers before us, would be justified in ordering a judicial investigation of such a character as that which was had in Feeney’s Case. In this view the order appealed from must be reversed, and the proceedings remitted to the special term, to the end that such an investigation may there be ordered.
Order reversed, without costs.